Citation Nr: 0731663	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  04-26 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a rating higher than 20 percent before 
November 15, 2006 for a low back disorder, and a rating 
higher than 40 percent from November 15, 2006.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
November 1984 to September 1985.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision, dated in October 2002, of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, CA.  In a rating decision of April 2007, the 
veteran was granted a 40 percent rating for her low back 
disorder effective November 15, 2006.  


FINDINGS OF FACT

1.  Before November 15, 2006, considering functional loss due 
to pain and painful movement, low back disorder with 
degenerative changes was manifested by chronic pain and 
muscle spasm without ankylosis; in October 2002 forward 
flexion was 65 degrees and on July 16, 2003 forward flexion 
was 30 degrees with spasm.

2.  From November 15, 2006, considering functional loss due 
to pain and painful movement, low back disorder with 
degenerative changes was manifested by severe limitation of 
motion with forward flexion of 20 degrees and no ankylosis.  

3.  The single service-connected disability is a low back 
disorder with degenerative changes, rated 40 percent 
disabling.  

4.  The service-connected disability is not so severe as to 
preclude the veteran from securing or following a 
substantially gainful occupation.


CONCLUSIONS OF LAW

1.  Prior to July 16, 2003, the criteria for a rating in 
excess of 20 percent for the veteran's service-connected low 
back disorder with degenerative changes have not been met.  
38 U.S.C.A. §§ 1155, 5107b (West 2002); 38 C.F.R. §§ 4.7, 
4.71a Diagnostic Codes 5289, 5292, 5295 (2003), 5242 (2007).  

2.  Effective, July 16, 2003, the criteria for a rating of 40 
percent (but no higher) for the veteran's service-connected 
low back disorder with degenerative change have been met.  38 
U.S.C.A. §§ 1155, 5107b (West 2002); 38 C.F.R. §§ 4.7, 4.71a 
Diagnostic Codes 5289, 5292, 5295 (2003).  

3.  From July 16, 2003, the criteria for a rating in excess 
of 40 percent for the veteran's service-connected low back 
disorder with degenerative changes have not been met.  38 
U.S.C.A. §§ 1155, 5107b (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 4.7, 4.71a Diagnostic Codes 5289, 5292, 5295 (2003), 5242 
(2007).  

4.  The criteria for a total disability rating based on 
individual unemployability have not been met. 38 U.S.C.A. § 
1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16, 4.19 (2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claims. 


Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in her 
possession that pertains to the claims.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided complete VCAA notice by a letter dated in 
June 2006.  The veteran was notified of the evidence needed 
to substantiate the claims, namely, evidence of an increase 
in severity of the service-connected low back disorder and 
evidence showing the veteran meets the schedular and extra-
schedular criteria for TDIU.  The veteran was notified that 
VA would obtain VA and records of other Federal agencies, and 
that she could submit private medical records or authorize VA 
to obtain private medical records on her behalf.  The veteran 
was asked to submit any evidence that would include that in 
her possession.  The notice included, in general, the 
provision for the effective date of the claims, that is, the 
date of receipt of the claims, and disability ratings.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim and degree of disability assignable).  

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudications.  

The timing defect was cured without prejudice to the veteran 
because she had a meaningful opportunity to participate 
effectively in the processing of the claims as she had the 
opportunity to submit additional argument and evidence.   The 
claims were readjudicated after the content-complying VCAA 
notice as evidenced by the supplemental statements of the 
case, dated in May 2007.  

As the essential fairness of the adjudication has not been 
affected, the presumption of prejudicial error as to the 
timing of the notice is rebutted.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO has obtained VA records.  In 
November 2006 the veteran was afforded a VA examination.  As 
the veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the veteran in developing the facts pertinent 
to the claims are required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Higher Ratings

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Factual Background

VA medical records dated from January 2002 to May 2002 
reflect treatment for arthritis and low back pain and reveal 
the veteran participated in a pain management program.  

The veteran's VA examination of October 2002 shows that the 
veteran complained of constant back pain.  Upon physical 
examination the veteran had normal posture and gait.  She had 
mild paralumbar muscle spasm at L3-4 and L4-5.  Active 
flexion with pain was 65 degrees, extension with pain was 20 
degrees, right and left lateral flexion was 20 degrees with 
pain.  Active right and left rotation with pain was 30 
degrees.  The examiner noted that range of motion of the 
lumbar spine was limited by pain, but was not limited by 
fatigue, weakness, lack of endurance or incoordination.  
There was no evidence of radiculopathy, atrophy or sensory 
deficits.  The diagnosis was lumbosacral strain with 
limitation of motion and pain.  

VA medical records from 2003 continued to show treatment for 
low back arthritis and muscle spasm.  The veteran's Social 
Security Administration (SSA) records include a consultation 
examination dated July 16, 2003, which reports the veteran 
had lumbar flexion limited to 30 degrees.  There was spasm of 
the paraspinal muscles and tenderness.  The examiner 
concluded that the veteran was able to carry up to 50 pounds 
occasionally and 25 pounds frequently.  

The veteran's final VA examination of record was in November 
2006.  The examiner noted that the veteran used a back brace 
and had radiating pain to both buttocks and legs.  Physical 
examination showed the veteran had stiffness and spasm of the 
lumbar muscle.  Forward flexion was 20 degrees, extension was 
5 degrees, lateral rotation to the left and right was 10 
degrees, lateral bending to the left and right was 20 
degrees.  Accompanying x-rays reported mild lumbar 
degenerative changes.  

Analysis

The service-connected low back disorder with degenerative 
changes is rated 20 percent disabling prior to November 15, 
2006 and 40 percent thereafter under the older Diagnostic 
Code 5295 and current Code 5242.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003), Diagnostic Code 5242 (2007).  
Other applicable codes include the older Diagnostic Code 5292 
for limitation of motion of the lumbar spine.  

Effective September 26, 2003 the criteria for evaluating 
general diseases and injuries of the spine was revised (see 
68 Fed. Reg. 51,454 (August 27, 2003)).  Either the old or 
new rating criteria may apply, whichever are most favorable 
to the veteran, although the new rating criteria are only 
applicable since their effective date.  VAOPGCPREC 3-2000.

Under the older Code 5295, 40 percent is awarded when 
lumbosacral strain is severe, with listing of the whole spine 
to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  Under the previous 
criteria, Diagnostic Code 5292 for limitation of motion of 
the lumbar spine provided that severe limitation of motion 
warrants a 40 percent rating.  38 C.F.R. § 4.71a.

Under the new general rating formula for diseases and 
injuries of the spine, (for Diagnostic Codes 5235 to 5243 
unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes): with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  A 
30 percent evaluation requires forward flexion of cervical 
spine 15 degrees or less; or, favorable ankylosis of the 
entire cervical spine.  A 40 percent evaluation will be 
assigned for unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation will be 
assigned of unfavorable ankylosis of the entire thoracolumbar 
spine.  A 100 percent evaluation will be assigned for 
unfavorable ankylosis of the entire spine.  

For VA rating purposes, the normal ranges of motion of the 
lumbar spine are forward flexion to 90 degrees, extension to 
30 degrees, lateral flexion, right and left, 30 degrees, and 
rotation, right and left, 30 degrees.  38 C.F.R. § 4.71a, 
Plate V.

The veteran is entitled to a higher rating of 40 percent 
effective July 16, 2003 under the older Code 5292.  On July 
16, 2003 her SSA consultation examination demonstrated that 
she had flexion of the lumbar spine limited to 30 degrees, 
which constitutes severe limitation of motion and thereby 
merits a rating of 40 percent under the Diagnostic Code 5292.  
Prior to July 2003, she is not entitled to higher than 20 
percent under the older Codes 5295 and 5292, as VA treatment 
records dated in 2002 and 2003 and VA examination of October 
2002 did not manifest that the veteran had severe limitation 
of motion, or severe lumbosacral strain with listing of the 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or 
abnormal mobility on forced motion.  As discussed earlier, 
the veteran's VA examination in October 2002 reported active 
flexion with pain to be 65 degrees and extension and 
bilateral flexion with pain were all 20 degrees.  The older 
Diagnostic Code 5289 need not be considered as the evidence 
has not suggested that the veteran has ankylosis.  

The veteran is not entitled to rating in excess of 40 percent 
under the current Diagnostic Code 5242 or the older 
Diagnostic Code 5289 as she does not have ankylosis.  The 
older Diagnostic Codes 5292 and 5295 need not be reviewed as 
the highest rating available under both codes is 40 percent.  

There is no objective medical evidence to show that pain or 
flare-ups of pain results in any additional limitation of 
motion of the lumbar spine to a degree that supports a rating 
higher than 20 percent prior to July 16, 2003 and a rating in 
excess of 40 percent from July 16, 2003 onward, considering 
functional loss due to pain or painful movement under 
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet App 202 
(1995).  Indeed, the preponderance of the evidence is against 
such findings.

For the foregoing reasons, the veteran is entitled to a 
rating no higher than 40 percent from July 16, 2003, subject 
to the controlling laws and regulations governing the payment 
of monetary awards.  


TDIU

A total disability rating may be assigned where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as the result of service-connected disabilities.  
If there is only one disability, the disability shall be 
ratable at 60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. §§ 3.340, 4.16.

Disabilities that are not service connected cannot serve as a 
basis for a total disability rating.  38 C.F.R. §§ 3.341, 
4.19.

While the veteran may be unemployed, the dispositive issue is 
whether she is capable of performing the physical and mental 
acts required by employment, not whether she can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Factual Background

During the veteran's VA examination in October 2002, the 
examiner noted that she should avoid frequent bending, 
stooping and crouching due to her lumbar disorder.  In 
November 2002, the veteran was denied vocational 
rehabilitation services due to her difficulties maintaining 
clerical occupations as a result of her service-connected 
disorder.  The conclusion was that the veteran was non-
feasible for vocational rehabilitation services.  A 
counseling record dated in July 2002 indicated that the 
veteran's participation in the Individual Independent Living 
Plan program (IILP) was, among other reasons, a result of her 
depression and unemployability due to her back disorder.  The 
counseling record also revealed that she had non-service 
connected health problems to include left ear, acid reflux 
disease and ulcer.  In September 2002 the veteran completed 
the IILP through which she received computer system with in-
house training.  

The veteran's October 2006 examination noted that she took 
off from work due to low back pain.  The examiner noted that 
she had worked in a clerical position in an oil refinery, 
earlier was a phlebotomist and worked in nursing.  In 
addendum of January 2007, the examiner stated that there was 
a possibility of vocational retraining for a different kind 
of job that did not involve frequent bending, stooping and 
lifting of heavy objects.  

Analysis

In this case, the single service-connected disability is a 
low back disorder with degenerative changes, rated 40 percent 
disabling.  The veteran therefore does not meet the schedular 
requirements of 38 C.F.R. § 4.16.  It is the established 
policy of VA, however, that all veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled.  38 C.F.R. § 4.16(b).  

The veteran has held clerical positions in the past and has 
received computer training.  While the Board recognizes her 
contentions that in 2002 she was denied vocational 
rehabilitation services due to her service-connected back 
disorder, more recent medical evidence in the form of an 
addendum opinion of January 2007 suggested that the veteran 
was eligible for vocational retraining for a job that did not 
involve frequent bending, stooping and lifting of heavy 
objects.  Furthermore, in the October 2002, the examiner 
noted that the veteran should avoid frequent bending, 
stooping and crouching due to her lumbar disorder.  Her 
counseling record of July 2002 also revealed that she had 
non-service connected health problems to include left ear, 
acid reflux disease, and ulcer.  

Hence, the preponderance of the evidence is against the claim 
that the veteran is unemployable due to a service-connected 
disability.  38 U.S.C.A. § 5107(b).  Although the Board is 
precluded by regulation from assigning an extra-schedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance, 
the Board is not precluded from considering whether the case 
should be referred to the Director of VA's Compensation and 
Pension Service.  The potential application of various 
provisions of Title 38 of the Code of Federal Regulations 
have also been considered but the record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1).  In this 
regard, the Board finds that there has been no showing by the 
veteran that the service-connected back disorder currently 
results in marked interference with employment or 
necessitated frequent periods of hospitalization.  Under 
these circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  For this reason, the Board finds no 
basis to refer this case for consideration of an 
extra-schedular rating.

	(CONTINUED ON NEXT PAGE)




ORDER

Prior to July 16, 2003, a rating in excess of 20 percent for 
the service-connected low back disorder with degenerative 
changes is denied.  

From July 16, 2003, a rating of 40 percent (but not higher) 
for the service-connected low back disorder with degenerative 
changes is allowed.  

From July 16, 2003, a rating in excess of 40 percent for the 
service-connected low back disorder with degenerative changes 
is denied.  

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities is 
denied.  



____________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)






 Department of Veterans Affairs


